DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5,8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by UEDA et al. (USPN 2016/0256089-cited by the Applicant).
Regarding claims 1, 9-10, UEDA et al. discloses a pulse photometer comprising: an input interface configured to receive a first signal, which corresponds to an intensity of a first light including a first wavelength passing through a body of a subject, and a second signal, which corresponds to an intensity of a second light including a second wavelength passing through the body ([0013]-[0014]); and one or more processors configured to calculate a concentration of at least one blood light absorber in the subject, based on the first signal and the second signal ([0031]-[0032]), wherein the one or more processors are configured to: acquire a first variation corresponding to a variation of the first light due to blood pulsation in the subject ([0046], [0062], [0071]), acquire a second variation corresponding to a variation of the second light due to the pulsation ([0046], [0062], [0071]), and calculate the concentration of the at least one blood light absorber, based on a value obtained by adding a first correction amount to the first variation and a value obtained by adding a second correction amount to the second variation ([0043], [0046], [0062], [0066], [0071]), wherein the first correction amount is based on at least one of a first constant, a function of the first variation and a function of the second variation, which are statistically determined, and wherein the second correction amount is based on at least one of a second constant, the function of the first variation and the function of the second variation, which are statistically determined ([0043], [0065], [0066]). 
Regarding claims 2 and 5, UEDA et al. discloses the input interface is configured to receive a third signal, which corresponds to an intensity of a third light including a third wavelength passing through the body, wherein the one or more processors are configured to calculate the concentration of  the at least one blood light absorber, based on the first signal, the second signal and the third signal, wherein the one or more processors are configured to acquire a third variation corresponding to a variation of the third light due to the blood pulsation, wherein the first correction amount is based on at least one of the first constant, the function of the first variation, the function of the second variation and a function of the third variation, and wherein the second correction amount is based on at least one of the second constant, the function of the first variation, the function of the second variation and the function of the third variation ([0037]-[0046]).
Regarding claim 8, UEDA et al. discloses the at least one blood light absorber is at least one of oxyhemoglobin, deoxyhemoglobin, carboxyhemoglobin, and methemoglobin ([0012], [0059]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4,6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over UEDA et al. (USPN 2016/0256089-cited by the Applicant) as applied to claim 2 above, and further in view of Parker et al. (USPN 7,774,037).
Regarding claims 3-4 and 6-7, UEDA et al. fails to disclose a fourth and fifth light including a fourth and fifth wavelengths passing through the body. Parker discloses a method for measuring blood oxygen saturation in a blood using first, second, third, fourth, fifth, and sixth wavelengths of light. Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention before the effective filing date of the invention (AIA ) to incorporate the teaching of using fourth and fifth wavelengths of light to obtain analyte concentration as taught by Parker et al. into the device of UEDA et al., since such modification would utilize additional wavelengths in order to obtain more accurate measurements.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508. The examiner can normally be reached Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARJAN FARDANESH/Primary Examiner, Art Unit 3791